Citation Nr: 1549120	
Decision Date: 11/20/15    Archive Date: 11/25/15

DOCKET NO.  13-14 543	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Whether new and material evidence has been presented to reopen the claim of service connection for schizophrenia.

(The issue of whether the July 21, 1977, decision by the Board of Veterans' Appeals (Board) denying service connection for schizophrenia should be reversed on the grounds of clear and unmistakable error (CUE) is the subject of a separate decision.)


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to July 1970.

This matter is before the Board on appeal of a March 2010 rating decision of the Boise, Idaho, Regional Office (RO) of the Department of Veterans Affairs (VA).  
 
In September 2014, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.


FINDINGS OF FACT

1.  On April 30, 1974, the Veteran filed a claim for service connection for a mental condition.

2.  On July 21, 1977, the Board denied entitlement to service connection for schizophrenia.

3.  On November 30, 2009, the Veteran filed a claim to reopen the issue of entitlement to service connection for schizophrenia.

4.  On September 11, 2014, the Veteran made a motion to reverse the July 21, 1977, Board decision on the grounds of CUE.

5.  In a separate appellate action, the Board has granted the benefit sought by the motion to reverse the July 21, 1977, Board decision that denied service connection for schizophrenia on the basis of CUE.


CONCLUSION OF LAW

The Veteran's claim to reopen the issue of entitlement to service connection for schizophrenia is dismissed as moot.  38 U.S.C.A. §§ 7104, 7105, 7111 (West 2014); 38 C.F.R. §§ 20.101, 20.1406 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran originally claimed service connection for a mental condition on April 30, 1974.  After an appeal of an RO rating decision, on July 21, 1977, the Board denied entitlement to service connection for schizophrenia.

On November 30, 2009, the Veteran filed a claim to reopen the issue of entitlement to service connection for schizophrenia.  At the Board hearing, on September 11, 2014, the Veteran made a motion to reverse the July 21, 1977, Board decision on the grounds of CUE.

In a separate decision, the Board has granted the benefit sought by the motion to reverse the July 21, 1977, Board decision that denied service connection for schizophrenia on the basis of CUE.

Thus, the Veteran's original April 30, 1974, service connection claim for schizophrenia has been granted, rendering moot the current issue of whether new and material evidence has been presented to reopen the claim of service connection for schizophrenia.  This is because a decision of the Board that revises a prior Board decision on the grounds of CUE has the same effect as if the decision had been made on the date of the prior decision.  See 38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. § 20.1406(a) (2015).  There would never have been a need to file a subsequent claim of service connection for the same disability for which service connection would have been granted.  Accordingly, the appeal is dismissed as no benefit remains to be awarded and no controversy remains.  See 38 U.S.C.A. §§ 7014, 7105 (West 2014); 38 C.F.R. § 20.101 (2015).


ORDER

The appeal regarding whether new and material evidence has been presented to reopen the claim of service connection for is dismissed.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


